RULE 497 DOCUMENT Pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A on behalf of the Funds listed below.The interactive data file included as an exhibit to this filing relates to the supplement filed with the Securities and Exchange Commission on behalf of the Funds listed below pursuant to Rule 497(e) under the Securities Act on June 4, 2014; such supplement (accession number 0000088053-14-000793) is incorporated by reference into this Rule 497 Document. Cash Account Trust Government & Agency Securities Portfolio DWS Government & Agency Money Fund DWS Government Cash Institutional Shares Government Cash Managed Shares Service Shares Tax‐Exempt Portfolio DWS Tax‐Exempt Cash Institutional Shares DWS Tax‐Exempt Money Fund DWS Tax‐Free Money Fund Class S Service Shares DWS Money Market Trust DWS Money Market Series NY Tax Free Money Fund Tax‐Exempt New York Money Market Fund Investors Cash Trust DWS Variable NAV Money Fund Treasury Portfolio DWS U.S. Treasury Money Fund Class S Investment Class Shares Premier Money Market Shares Tax‐Exempt California Money Market Fund
